EXHIBIT 10.29

CONFIDENTIAL

<<Date>>

«First_Name» «Last_Name»

«Address_Line1» «Address_Line2»

«Town_Or_City», «Region_2» «Postal_Code»

Dear «First_Name»:

This letter is to confirm the agreement between you and Vignette Corporation
(the “Company”) regarding your separation from the Company. Your full-time
employment with the Company will end on <<Termination Date>> (the “Termination
Date”). All of the provisions of this letter (“the Separation Agreement”) are
subject to, and conditioned upon, you signing and returning to us a copy of the
Separation Agreement, and complying with its terms.

This Separation Agreement may not be changed or altered, except by a written
document signed by you and the Company. This Separation Agreement is entered
into in the State of Texas and the laws of the State of Texas will apply to any
dispute concerning it. If any clause of this Separation Agreement should ever be
determined to be unenforceable, it is agreed that this will not affect the
enforceability of any other clause or the remainder of this Separation
Agreement. Except as provided herein, this Separation Agreement constitutes the
entire understanding between you and the Company and supersedes all other
agreements or understandings, either verbal or written.

 

  1. Upon the effective date of this Separation Agreement, the Company will
extend a severance payment to you representing wages in lieu of notice, in the
amount of <<Severance Amount>> weeks of base pay (add applicable bonus per
Letter Agreement). This severance payment will be made to you on a bi-weekly
basis (following Vignette’s current pay period schedule). If you are rehired at
any time during the severance payment period, your severance payments will cease
as of the effective date of your rehire.

 

  2. With respect to your stock option grants, your vesting (Insert appropriate
acceleration as per Letter Agreement). After the Termination Date, you will have
three months in which to exercise any options in which you are vested.

 

  3. Upon your Termination Date, but not contingent upon signing the Separation
Agreement, the Company will pay you all current accrued but unused vacation
time, less all applicable withholdings. You will also receive reimbursement for
any outstanding eligible business expenses incurred up to and including your
Termination Date.

 

  4.

Under the provisions of the group medical, dental, and vision insurance plans,
your employee benefits are in effect until the end of the month in which your
Termination Date occurs. However, if you elect to continue your health insurance
coverage under COBRA following the end of the month in which your Termination
Date occurs, then, in addition, the Company will pay the monthly premium under
COBRA for one month following the month of your termination (that is,

 

Confidential

   Page 1   



--------------------------------------------------------------------------------

 

until <<end of the month following Termination Date>>). You will be eligible for
seventeen (17) months of additional coverage pursuant to COBRA at your own
expense after that date.

 

  5. With respect to your Employee Stock Purchase Plan (if applicable), all
amounts deducted from payroll for participation in the current purchase period
(February 1, 2006 – July 31, 2006) will be refunded to you upon your Termination
Date. This payment is not contingent upon your signing this Separation
Agreement. Upon your Termination Date of <<Termination Date>>, you will no
longer be eligible to participate in this plan.

 

  6. Except as provided herein, you agree that the only payments and benefits
that you are entitled to receive from the Company in the future are those
specified in this Separation Agreement.

 

  7. In exchange for the Company providing you with the above-referenced
severance and other good and valuable consideration set forth herein, you hereby
waive all claims against the Company, and release and discharge the Company from
liability for any claims and damages that you may have against it as of the date
of this Separation Agreement, whether known or unknown including, but not
limited to, any claims arising out of your employment relationship with the
Company and any of the Company’s subsidiaries, or violations of any federal,
state or local fair employment practices law, including, but not limited to,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act and
the Americans With Disabilities Act. You also agree not to initiate any civil
actions to assert such claims (the “Released Claims”). You understand that the
consideration provided to you under the terms of this Separation Agreement does
not constitute an admission by the Company that it has violated any such law or
legal obligation.

 

  8. The parties also represent that they are not aware of any claim by either
of them other than the claims that are released by this Separation Agreement.

 

  9. You agree that you will not disclose or cause to be disclosed in any way,
any confidential information or documents relating to your employment with the
Company, the operations of the Company, the terms of this Agreement, the facts
and circumstances underlying this Agreement or the fact that such Agreement
exists, except for the purpose of enforcing this Agreement should that ever be
necessary.

 

  10. You agree that prior to the date you execute this Agreement, you will
return all Company property in your possession. You also understand and agree
that all files, papers, memoranda, letters, handbooks and manuals, facsimiles
and other communications that were written, authorized, signed, received or
transmitted during your employment, whether electronic or otherwise, are and
remain the property of the Company and, as such, are not to be removed from the
Company’s offices.

 

  11. To the extent consistent with applicable law, you also agree not to
initiate any administrative or other legal action asserting the Released Claims
against the Company or against any current or former officers, directors, or
employees, to assert the Released Claims and, further, to the extent any such
action has or may be brought by you or on your behalf by any third party, you
agree to waive your right to any form of recovery in such action, including
monetary damages or any other form of relief, including attorneys’ fees and
costs.

 

  12. At all times and in the future, you will remain bound by the Company’s
Proprietary Information and Inventions Agreement signed by you upon your
employment with Vignette.

 

Confidential

   Page 2   



--------------------------------------------------------------------------------

  13. You agree that you will neither solicit for employment, or cause others to
solicit for employment, any salaried employee of the Company who is presently or
hereafter employed by the Company, or any other employee of the Company who had
access to confidential or proprietary information or trade secrets of the
Company, during the twelve (12) month period following your Termination Date.

 

  14. For a period of 12 months from the Termination Date you agree not to
provide services as an employee, agent, independent contractor, general partner,
officer or director for any entity whose business is directly competitive with
the Company’s products or services, including but not limited to Interwoven,
Broadvision, Plumtree, IBM, or EMC/Documentum. Provided however, you may engage
with such a business if you receive the prior, written approval of the Company’s
General Counsel. Provided further, you shall not be prohibited from any activity
to the extent the Company no longer engages in a business that is directly
competitive with such activity.

 

  15. You agree that except as expressly provided in this Separation Agreement,
this Separation Agreement renders null and void any and all prior arrangements,
either written or oral, between you and the Company, with the exception of the
Company’s Proprietary Information and Inventions Agreement referred to in
paragraph 12 above and the terms of any benefit plan, Corporate Credit Card
Account (including severance payment deductions for monies owed Vignette for
payment of Guaranty Card Accounts on the employee’s behalf, except where
prohibited by State Law), Sales Compensation Policy, any equity incentive plan
or stock plan, awards under any equity incentive plan or stock plan, stock
option agreement, restricted stock agreement or any other form of stock
agreement. In addition, this Separation Agreement does not supercede or render
null and void any ongoing obligations of the Company to you under the
February 10, 2006 letter agreement between you and the Company, including but
not limited to, the obligation of the Company to make monthly severance payments
and provide indemnification and include you as an additional insured under the
Company’s directors and officers’ liability insurance.

Please indicate your agreement with the above terms by signing below. As noted
above, your eligibility for the benefits offered under this Separation Agreement
(except where otherwise stated) is subject to, and conditioned upon, your
executing a copy of this Separation Agreement and returning it along with all
Company equipment (in good condition) to Vignette. You may wish to consult an
attorney as part of your consideration of this Separation Agreement and the
Separation Agreement shall be effective seven days after you sign it.

 

Sincerely,

   

Gayle Wiley

Sr. VP – Worldwide Human Resources

Vignette Corporation

 

Confidential

   Page 3   



--------------------------------------------------------------------------------

My signature below signifies my agreement with the above terms. Furthermore, I
acknowledge that I have read and understand the foregoing Separation Agreement
and that I sign this release of all claims voluntarily, with full appreciation
that I am forever foreclosed from pursuing any of the rights I have waived. I
acknowledge that I have been given forty-five (45) days to review the document
before signing. I also acknowledge that I can take an additional seven (7) days
after signing it to revoke my agreement, by notifying the Company in writing
within that seven (7) day period, addressed to Sr. VP – Worldwide Human
Resources’ attention.

I acknowledge that I have read and understand the foregoing Separation Agreement
and that I sign this release of all claims voluntarily, with full appreciation
that I am forever foreclosed from pursuing any of the rights I have waived. I
will return the signed Separation Agreement to Gayle Wiley (Sr. VP - Worldwide
Human Resources) within forty-five (45) days of receipt.

 

       

__________________________

Signed (Employee Signature)

   

                    Date

         

Employee’s Name (printed)

   

Please return signed agreement to the following address:

Gayle Wiley

Sr. VP – Worldwide Human Resources

Vignette Corporation

1301 S. MoPac Expy, Suite 100

Austin, Texas 78746

 

Confidential

   Page 4   